Title: Thomas Jefferson to the Citizens of Washington, D.C., 4 March 1809
From: Jefferson, Thomas
To: Washington D.C., Citizens of


          I recieve with peculiar gratification the affectionate address of the citizens of Washington, and in the patriotic sentiments it expresses, I see the true character of the National Metropolis. the station which we occupy among the nations of the earth is honourable, but awful.  trusted with the destinies of this solitary republic of the world, the only monument of human rights, & the sole depository of the sacred fire of freedom & self-government from hence it is to be lighted up in other regions, of the earth, if other regions of the earth shall ever become susceptible of it’s benign influence. all mankind ought then, with us, to rejoice in it’s prosperous, & sympathize in it’s adverse fortunes, as involving every thing dear to man. and to what sacrifices of interest, or convenience ought not these considerations to animate us & to what compromises of opinion & inclination, to maintain harmony & union among ourselves, & to preserve from all danger this hallowed ark of human hope & happiness. that differences of opinion should arise among men, on politics, on religion, & on every other topic of human enquiry, & that these should be freely expressed in a country where all our faculties are free, is to be expected. but these valuable privileges are much perverted when permitted to disturb the harmony of social intercourse, and to lessen the tolerance of opinion. to the honour of society here, it has been characterised by a just & generous liberality, and an indulgence of those affections which, without regard to political creeds, constitute the happiness of life. That the improvement of this city must proceed with sure & steady steps, follows from it’s many obvious advantages, & from the enterprizing spirit of it’s inhabitants, which promises to render it the fairest seat of wealth & science.
          It is very gratifying to me that the general course of my administration is approved by my fellow citizens, & particularly that the motives of my retirement are satisfactory. I part with the powers entrusted to me by my country, as with a burthen of heavy bearing: but it is with sincere regret that I part with the society in which I have lived here. it has been the source of much happiness to me during my residence at the seat of government, and I owe it much for it’s kind dispositions. I shall ever feel a high interest in the prosperity of the city, and an affectionate attachment to it’s inhabitants.
           Th: Jefferson March 4. 1809.
         